Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 1 of 33




             EXHIBIT A
                     Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 2 of 33
                                                                                          Received

                                          SUMMONS                                                                            FOR COURÍ USE OÍVLY
                                                                                                                          lsoloPÁRA uso DE LA CORTE)
                                      (ctTActou JUDTC|AL)                            AUG 2 O 2ÛI9
NOTICÊ TO DEFENDANT:
(AVISO AL ÐEMANDADO):                                                                                                  9NTçRMT-D ççPY
                                                                                    OfThe                               trhltsri¡trL lotLHþ
 UNIVERSITY OF SOUTHERN CALIFORNIA,                                     A                                              perior Court of Calllorn¡a
 corporation; and DOIIS I through 50, inclusive,                                                                       cnr,¡r., ^. r ^- A4r|e.les

YOU ARE BEING SUED BY PLAINTIFF:                                                                                          AU0 1 4 201s
rlo ËsrÁ DËlt A,vDÁruËö Et DEMTNÐANTE):                                                                           R.                     ulltterlClerk of Corrrt
 VÀLfNî'tNA RIl.ÍrEl,. ahlftt¡u¡¿ual, t;n behalf of herself                          ancl all
                                                                                                                                                       , Deputy
 pcrsons simi larly siLuâted,"                                                                                                    n fìr¡r1'
  NOTICE! You have been sued The court may decide againsl you without your being heard unless you respond wìthin 30 days Read the informatíon
  below.
     You have 30 CALËNDAR ÛAYS after this sL¡mmons and legal pepers are served on you to file a wrìtten response at this court and have a copy
  served on the pla¡ntiff. A letter or phone call will not protect you. You¡ wrillen response must be in proper legal form if you wanl the court to hea. your
  case. There may be a courl form that you can use for your response. You can find these courl forms ancl more information allhe CalilorrìÌa Courts
  Onl¡neSelÊHelpCenter(www.courtinfocâgov/selfhelp),yourcountylãwlibrary,orthecourthousenearestyou lfyoucennotpaythefìlingfee,ask
  thecourtclerkforafeewaiverforrn lfyoudonotfìleyourresponseontime,younìaylosethecasebydefault,andyourwages,money,andpropedy
  may be iaken withoul further warning from the court
     Thereareolherlegal requirements.Youmaywanitocall anâtlorneyrightaway lf youdonotknowanattorney,youmâywanttocal{ anattorney
 referral serv¡ce. lf you cannot afford an attorney, you may be eligible for free iegal services from a nonprofìt legal services program You can locate
 these nonprofit groups at the California Legal Serv¡ces Web site (v'rww.lawhelpca!¡farn¡a org), the California Courts Onlìne Self-Hetp Center
 (wtrtw.courtinfo.ca..gov/selfhelp\, or by contacting your local court or county bar assocjation- NOTE: The court has a statutory lien for r¡iaived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case, The court's ìien must be paid before the court will dismìss the case,
 ¡AVISO! Lo han demandado Sl no responde dentro de 30 días, la coñe puede decidir en su cantra sin escuchar su version Lea la información a
 continuación
    Tiene 30 D/ÁS OF CA\"F.NDARIO despoés de que te entreguen esta citación y papeles /ega/es p ara presentar una respuesta por escrifo en esfa
 corle y haÇer que se entregLle una copia al demandante Una cafta a una llamada telefön¡ca no Io protegen Su respuesla por escrito tiene que estar
 enfarmatolegal correcto sideseaqueprocesensucasoeniacorte Esposiblequehayaunformularioqueustedpuedausarparasurespuesla
 puede encontrar estas farmülar¡os de la corte y mas infarmac¡ón en el Centro cle Ayuda de las Co¡tes de California
                                                                                                                    lwww-sucorìe ca.gav), en la
 bibl¡oteca de leyes de su condada o en la co¡1e que Ie quede más cerca S¡ na puede pagar la cuota de presentaciön, pida al secretaria de la corte
 que le dé un formulailo de exencion de pago de cuolas Sl no presenta su respuesfâ a tiempa, puede perder el caso por incumplimìento y la corte le
 podrâ qu¡tar su sueldo, dinerc y bienes sin mâs advertencta
   Hay otros requlslfos /egales. Es recomendable que llame a un abogado inmedíatamente Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados Si no puede pagar a un abagado. es poslb/e que cumpla con las requisitos para obtener servicios legales gratuitos de un
 programa de servictos legales sm f¡nes de lucro Puede encontrâr esfos grupos sin fines de lucra en el s¡t¡o web de Çalifornia Legal Services,
 (www.lawhelpcalìfornia.org), en el Centro de Ayuda de /as Cor¿es de California, (www.sucorte.ca.gov) o poniéndase en contaçto con la cofte o el
 colegio de abagados /ocales A VISO. Por ley. la ærte tiene derecho a reclamar las cuotas y los cosfos exerlos p ar imponer un gravamen sobre
 cualquier recuperación de $1 0,000 o más de valor recib¡da mediante un acuedo o una concês¡ón de arbitraje en un caso de derecho civil Tiene que
 pagar el gravamen de la cofte anfes de que la cañe pueda desechar el caso

ïhe   name and address of the court is:                                                                    CASÊ NU[rlBE11

                           es;: LOS ANCELES
(E! nombre y dirección de la corte
                                                                                                           ^"'"'î"1'sTcv ?8332
Spring Strect Courthouse, 3 12 N. Spring St., Los Angeles, CA 90012

ïhe  name, address, and telephone number of plaintifls attorney, or plaintiff without an attorney, rs:
(El nombre, la d¡reccion y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es).
Katherine J. Odenbreil,249 East Ocean Blvd., Stc. 814, Long Beach, CA 90802,(562) 590-5550

DATE:
(Fecha)
                 AUG         t 4 Z¡¡ß        $heni B. Cañer, Clerk
                                                                                Clerk, by
                                                                                (Secretario)
                                                                                                           sTEV€lÚ OF€w                                        , Deputy
                                                                                                                                                                (Adjunta)
(For proofof service af this summons, use Proof of Serv¡ce of Summons (form POS-AIq )
(Para prueba de entrega de esla citatión use el formulario Proof of Service of Summons, (POS-010)),
                                 NOTICE TO THE PERSON SËRVED: You are served
 [SEALI
                                 1. {:*l as an ¡ndividual defendant.
                                 2. n     as the person sued under the fictitious name of (specify):




                                             under:   [f    CCP 416. 10 (corporatìon)
                                                            CCP 416 20 (defunct corporation)
                                                                                                            r:
                                                                                                            t_f
                                                                                                                        CCP 416.60 (minor)
                                                                                                                        CCP 416-70 (conservatee)
                                                            CCP 416"40 (association or partnership)         f-l         CCP 416.90 (authorized person)
                                                            other (specify).
                                        4,   T--l   by personal delivery on (date),
                                                                                                                                                                   Paoe 1   of   I
 ;:0.$ Adspled l0r ivlê.Ìüâl9ry U5e                                      SUMMONS                                                      Code ci Crvrl lrrÒcêduic åô 4 12 2fJ, 4ri5
   Jùdrcial Coilncil of C¿lilornra                                                                                                                       wv!|9 caùdßftt ca Qov
   SUß¡-100 lÉev .July 1,200$]
                  Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 3 of 33



          Kevin Mahoney (SBN: 235367)
      I

          M
          Katherine    J. Odenbreit (SBN: 134619)
                                                                              cc)NFOLìlllEfi {:ç11rv
                                                                                ofli<¡ln¡¿r" Ë¡l.G$
  2                                                                                           ():tlilorlrl¡¡
                                                                             St¡f)<irlof CorlrI (')l
          Srnqhn ne y@ nr¿rhoney- lar,T$rt                                      fì^,.Aì.,   ..r t,--
                                                                                                       ^'ìrr.1lßS
  3       MAHONnY LAW GROUP, APC
          249 Easl Ocean Boulevard, Suite 814                                        ,\ijtì 1 4 r01$
  4
          Long Beach, CA 90802                                      SheniR.                        tlltrcerlelgk of Courl
  j       Telephone No.: (562) 590-5550                                ;lY                                     , 0ePutY
          Facsimile No.: (562) 590-8400                                                       l)reW
  6


  7
          Attomeys for Plaintiffs VALENT'INA RIFITEL, on behalf of herself and all those similarly
          situatecl.
  8


  9                          SUPEIIIOR COURT OF THE STATE OF CALIFORNIA
l0
                                        FOR THE COUNTY OF LOS ANGELBS
il                          as     an indivìdval
t2        VALEN'flNA RIFFEL,tn behalf of herself              Case No.          t9STCVA                      ffiVz
          and all persons similarly situated,
l3                                                            CLASS ACTION
                           Plaintiff,
t4                                                            COMPLAINT FOR DAMAGII,S
l-j                                                               1.   Fraudulent Deceit;

ló
          UNIVI]RSITY OF SOUTI{ERN                                2. Negligent Misrepresentation;
          CALIITORNIA, a Califbrnia nonprofrt                     3. False Advertising;
t7        corporation;and DOES 1 through 50,                      4. tJnfair Business Practices; and
          inclusive,                                              5. Negligencc
t8
                            l)efendants.                       DEMAND F'OR JURY TRIAL
t9

20

2l

22


23


2*

25


26

27

¿at




                                                COMPI,AIN-T TOR DAMACJI]S
                Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 4 of 33




      I            Plaintiff,, VAI-ENTINA RIFFEL, (hereinafter, "Plaintiff') on behalf of'herself and the

          Plaintiff Class, complains anci alleges as follows:

  J                                                 INTRODUCTION
  4                l.        'fhis is a Class Action brought by Plaintiff on behalf of the Class she seeks to

  j       represent ("Plaintiff Class" or "Class Members"). Plaintiff Class consists of all individuals who

  6       paid, or reimbursed the payment of, an admission application fee to the University of Southern
  1       Califomia     in   conneotion with an application for admission      to the tJniversity of   Southern

  I       Calif'ornia during thc Class Puiod. The Class Period is dehned as four (4) years pdor to the fìling
  ()
          of this Complaint, through the date finaljudgment is entered in this case.

r0                 2.        Plaintiff reserves the right to amend this Complaint to reflect a different "Class
ll        Period" or "Plaintiff Class" as futher discovery is conducted.

l2                                                       PARTIES
l3                 Plaintiff
I4                 3.        PlaintiffVALENTINA RIF'FEL reimbursed her parents for       an application fee that

t5        that they paid to Defendant in connection with an application f-or admission to tJSC during the

l6        Class Period.

t7                 Defendant
t8                 4.        f'he University of Southern California ("USC" or "Def'endant") is a private, highly
r9        selective university located in Los Angeles County, and is therelore a resident of Los Angeles.

20                 5.        Plaintiff is not aware of the true names andlor capacities of those entities or
2l        individuals sued herein as DOES I through 50, inclusive, and therefore sues these Delendants by

22        their fìctitious names. Plaintiff will seek leave of this Court to amend this Complaint to insert

23        their true names and/or capacities when the same are ascertained.

24                 6.        Unless otherwise specifìed herein, each DOE Delendant was the agent and
2-t       employee of each l)efenclant, and in doing the things hereinafter mentioned, were at all times

26        acting within the course and scope of that agency ancl employment.

27                                            JUR.ISDICTION AND VENUE

28            7.   Plaintiff re-alleges and incorporates by reference the preceding paragraphs of this

                                                              2


                                                  COMPLAIN'I I¡OR DAMACHS
                Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 5 of 33




     I               Complaint as if fully alleged herein.

 2               8.         This Court has subject matter jurisdiction over the causes of action alleged in this

 :i      Complaint because the Court is a court of general subject matter jurisdiction and is not otherwise
 ,1.     excluded fiom exercising subject matter jurisdiction over said causes of action.

 5               9.         Venue is proper in the County of Los Angeles because USC resides in Los Angeles

 6       County and the action involves loss of,property as a result of negligence and wrongful acts.

 7                                               CLASS ALLEGATIONS

 I               10.        Plaintiff re-alleges and incorporates by ref'erence the preceding paragraphs of this
 I       Complaint as if fully allegecl herein.

r0               i   l.     PlaintifT brings this action on behalf of herself and all other similarly situated
il       persons, as a class action pursuant to California Code of       Civil    Procedure $382.

I2               12.        PlaintifT reserves the right under Rule 1855(b), Calif'ornia Rules of Courî,         To


t3       amend or modify the Class description with greater specificity or further division into subclasses

lrl      or limitation to particular issues.

t5               13.        This action has been brought, and may be maintained, as a class action pursuant
r6       to Code of Civil Procedure $ 382, because there is a well-defined common interest of many
l7       persc)ns and     it is impractical to bring them all befbre thc court.
IB               14.        '['his Court should permit this action to be maintained as a class action pursuant to

         California Code of Civil I'rocedttre $ 382 because:

20                          (a)     'l'he questions of law and fäct common to the Class predominate over any

2t                                  question affecting only individual members;

22                          (b)     A class action is superior to any other available method for the fair and
23                                  efficient adjudication of the claims of the members of the Class;

21                          (c)     The Class is so numerous that it is impractical to bring all member of the

25                                  Class before the Court;

26                          (d)     Plaintiff and Plaintiff Class will not be able to obtain eflective and
27                                  economic legal reclress unless the action is maintained as a class action;

28                          (e)     'l'here is a community of interest in obtaining appropriate legal and




                                                   COMPI,AINT' I:Oi{ DAMAGUS
                 Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 6 of 33




      I                           equitable relief for the common law and statutory violations and other

     2                            improprieties, and in obtainìng adequate compensation lor the damages

     3                            and injuries which Delendant's actions have inflicted upon the Class;

     1                    (Ð      There is a community of interest        in ensuring that the combined      assets

     .t                           and available insurance       of the Defendant are sufTicient to    adequately

     6                            compensate Plaintiff Class for the injuries sustained;

     7                    (g)     Without class certìfication, the prosecution of separate actions by
     Õ                            individual members of PlaintifT Class would crcatc a risk of:
     I                            (1)     lnconsistent or varying adjudications with respect to individual

 r0                                       members of the Class which would establish incompatible

 il                                       standard of conduct for the Defèndant; and/or

 t2                               (2)    Ad.iudications with respect to the individual members which

 t3                               would, as a practical matter, bc dispositive of the interests

 l4                               of other members not parties to the adjudications, or would
 ti                               substantially impair or impede their ability to protect their

l(¡                               interests, inclu<ling but not limited to the potential for exhausting

 l1                               the funds available fiom those parties who are, or may be,

r8                                responsible Defendant; and
lCi                               (h)    Defbndant has acted or refused to act on grouncls generally

20                                       applicablc to the Class, thereby rnaking fìnal injunctive relief

it                                       appropriate with respect to the Class as a whole.

22                                          FIRST CAUSE OF'ACTION
23                                                          Fraud
2.1           (Plaintiff and Plaintiff Class against f)efendant University of Southern California)
25                15.     Plaintiffre-alleges and incorporates by reference the preceding paragraphs ofthis

lb        Cornplaint as if fully alleged herein.

27                16.     "The elements of fraud are: (1) a misrepresentation (false              representation,

28        concealment, or nondisclosure); (2) knor,vledgc of falsity (or scienter); (3) intent to   de   fraud, i.e.,


                                                               4

                                                   COMPT,AI N-I' FOI{ DAMACÊS
                   Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 7 of 33




     I   to induce reliance; (4) justifiable reliance; and (5) resulting damage lcitation]." (Robinson
  2      Helicopter ()o., lnc. v. I)ana Corp. (20A4) 34 Cal.4th 979,990.)

  3                17.   Through its website, USC represented that           it   would consider applicants for
 4       admission to USC on thcir merits, stating that: "Like many highly selective universities, we
 j       conduct a comprehensive, holistic review of'your application to consider academic and personal

 6       characteristics. We will review your pcrformancc in school, the rigor of your program, writing

 7       skills and test scores. We also consider personal qualities,   as revealed    in community involvement,

 I       ieadership and achievements." (the "Representation")

 I                 18.   1'he Representation was untrue, as USC failed            to   state that, in exchange for
t0       payment,    it would designate applicants for   admission as student-athlete recruits and thereby

t¡       afford them a higher likelihood of admission than applicants who are not designated as student-

t2       athlete recruits (the "Omission")" As USC's Associate Athletic Director was accepting money in

l3       exchange for "student-athlete recruit designations," at time the Representation was made, USC

l4       had no reasonable ground for believing the Representation to be true. Because the Omission

t5       materially qualifiecl the Representation, Defcndant was under      a   duty to disclose the Omission.

t6                 19.   The Representation was made through USC's website with the intent to induce
t7       would-be applicants, including Plaintiff and Plaintiff Class, to rely upon the Representatiiln and

ilt      pay, or reimburse, an application fee in connection with an application lor admission to USC.

l9       Flaving no knowledge of Representation's falsity, PlaintilT and Plaintiff Class rclicd upon thc

20       truth of the Representation, and paid, or reimbursed, an application fee in connection with an

2l       applicatìon fbr admission to USC during the class period. As a rcsult of thcir rcliance, Plaintiff

22       and each member of the Plaintiff Class sufïered a loss of      property- the fee these Class Members
23       paid or reimbursed in connection with an application for admission to USC during the class

z4       period.

25


26

27

28



                                                            5


                                               COIVIPLAIN'I OR DAMACTìS
             Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 8 of 33




                                       sncoNp ÇAUSB oF ACT_rQl\
  2                                      Negligent Mis representation
  3        (Plaintiff and Plaintiff Class against Defendant University of Southern California)
  4           20.     Plaintiff re-alleges and incorporates by reference the preceding paragraphs of this
  5   Complaint as if fully alleged herein.

  6           2I.     The elements of a cause of action for negligent misrepresentation are: 1) The
  7   defenclant must have madc a representation as to a past                      or existing material fact; 2)   The
  0
      representation must havc bccn urntrue; 3) Regardless o1'his actual belief thc dcfendant must have

 9    made the representation without any reasonable ground li¡r believing                     it to be true; 4) The
l0    representation must have been made with the intent to in<luce plaintiff to rely upon it; 5) The

lt    plaintiff must have been unaware o[ the fàlsity of the representation; he must have acted in
l2    reliance upon the truth of the representation and he must have been justified in relying upon thc

l3    representation; ancl 6) As a result of his reliance upon the truth of the representation, the plaintiff

l4    must lrave sustained darnage. (Friedman v. Merck & Co. (2003) 107 Cal.App.4th 454,476.)

t5            22.     UCS's Representation was untrue, as applicants for admission to USC during the
r6    class period could also pay unpublished amounts                 of money to have their applications for
I7    admission considerecl under the more lenient stanclard appliect to student-athlete recruits.

l8            23.     As USC's Associate Athletic f)irector was accepting money in exchangc for
t9    "student-athlctc rccrtiit designations" at time the Representation was made, I"ISC had no

20    reasonable ground for believing the Representation to be true. The Representation was made

2t    through LJSC's websitc with the intent to induce would-be applicants, including Plaintiff and
'22
      Plaintifl Class, to rely upon the representation and pay, or reimburse the payment of,                        an

¿3    application fce in connection with an application for admission to USC.

2+            24.     l{aving no knowledge of the Representation's fàlsity, Plaintiff              ancl each member

25    of the Plaintitï Class relied upon the truth of the Representation and paid, or reimbursed                   the

26    payment of, an application fee in connection with an application for admission to I"JSC. As a result

27    of their reliance, I'laintiffs and each member of the Plaintiff Class suffèred a loss of property
                                                                                                                    -
28    the fee paici, or reimbursed, in connection with an application for admission to I.JSC during the


                                                              6


                                              colvtf'LA tN i' I:otì t)A\4A(;t-;s
                         Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 9 of 33




     I   class period.

  2                                                TIIIRD CAUSE OF ACTION
  -)                                                      False     Advertising
 4              (Plaintiff and Plaintiff Class against Det'endant IJniversity of Southern Calilbrnia)
  5                      25.      PlaintitTre-alleges and incorporates by ref-erence the preceding paragraphs of this

 6       Compiaint as if fully alleged herein.

  7                      26.      LInder Calif,ornia Business and Prolessions Code, section 17500,   "filt   is unlawful

 I       for any...corporation or association...with intent directly or indirectly.. ,to perform serviccs.. .to

 9       make or disseminate or cause to be made or disseminated before the public in this state...in

r0       any.   .   .   manncr or mcans whatcvcr, including ovcr thc Internet, any statement, concerning...those

ll       services...which is untrue or misleading, and which is known, or which by the exercise of
I2       reasonable care should be known, to be untrue or misleading."

r3                       27.      Defèndant, with intent to pertbrm serviccs, disseminated untrue and/or misleading

r4       statements concerning those services to the public in the State of Califbrnia. Specifically, on its

t5       website, Defendant macle the Representation.

to                       28.      At the time Defendant made the Representation, Defendant's Associate Athletic
t1       Director facilitated the designation of applicants for admission to USC as recruited athlctes in

r8       exchange fur direct monthly payments of $20,000 to the Associate Athletic Director, and
l9       payments of between $50,000 and $100,000 to a university accounl controllecl by the Associate

20       Athletic Director.

2l                       29.      Additionally, at the time DeÍèndant made the Representation, the water polo coach

22       at USC designated two applicants as recruited athletes in exchange for the payment of funds to a

:.)      bank account at USC that fundecl the water poio tcam. The water polo coach also promised a

24       future designation of athlete recruit in exchange for the payment of his children's school tuition.

25                       30.      Iìurther, at the time Defendant made the Representation, two USC soccer coaches

26       designated fbur students as recruited athletes in exchange for payments totaling $350,000 to a

27       private soccer club controlled by these two coaches.

28                       3   t.   Recruited student athletes at USC are typically considered by a designated,

                                                                          ?


                                                       CON,1   PI,AiNI'   I¡O   t{ DAì\4,4C IìS
            Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 10 of 33




      admissions subcommittee. T'his subcommittee places sLrbstantial weight on the athletic abilities

  2   of the student-athlete. Consequently, the subcommittee often admits        stuclent-athlete recruits

  J   whose grades and standardized test scores are below those of non-student-athlete recruits.

  4           32.     Although Plaintiff may have reasonably expected that recruited athletes may have
  j   a lower academic bar to clear,   Plaintiff was not aware that an applicant could pay money to have

  6   his or her application considerecl under that same lowerecl bar.

  7           33.     Defendant knew or should have known that several of its coaches and at least one

  I   of its senior officials were selling "student-athlete recruit" designations that allowed applicants
  I   who were not recruited student-athletes to have their applications fbr admission considered under

l0    the lower bar reservccl for student-athlete recruits.

lf            34.     Although Defendant knew or should have known that it was selling passes for        a

l2    iowered admissions standard. it omitted that lact from the Representation.    If Plaintiff knew that
r3    Defendant was selling passes f'or a lowered admission standar<I, she would not have paid or

IJ    rcimburscd an application fèe in connection with an application for admission to USC.

i5    FOURTH CAUSE OF ACTION
r6    Unfair Competition, in Violation of Business and Professions Code Section 17200 et scq.
1^l   (Plaintiff and Plaintiff Class against Defendant Univcrsity of Southern California)
t8            35.     Plaintiff re-alleges and incorporates by refèrence the pleceding paragraphs of this
t9    Cornpiaint as if'fully allegcd hercin.

20            36.     California Business and Professions Code section 17203 in relevant pañ provides,

?"t   "Any person who engagcs, has engaged, or proposcs to engage in unfair competition may             be

22    enjoined in any court ol-competenl jurisdiction. 'l'he court may make such orders orjuclgments...as

2i    may be necessary to restore to any person in interest any money or property, real or personal,

24    which may have been acquired by means of such untàir competition."

25            37.     As used in section 17203, 'ounfair competition" inclucles "any unlawful, unfair or
26    fraudulent business act or practice and unf'air, deceptive, untrue or misleading advertising and any

27    act prohibited by fBusiness and Prolessions Code section 17500 et scq.]."

28            38.     Defendant engaged in fraudulent business acts and practices against Plaintiff and


                                                             tt


                                               COMPI,ÂIN'I    OR DAMACLiS
                 Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 11 of 33




     I   Plaintiff Class by advertising that it would consider applicants for admission to USC on their
 2       merits, as stated in the Representation.

 .J               39.      ['[owevcr, USC failed to state that, in exchange ['or payment, it woulcl designate
 4       applicants for admission as studcnt-athlete rccruits and thereby aff'ord thcm a highcr likclihood

 5       of admission than applicants who are not designated as student-athlete recruits. By choosing to
 6       speak, USC had a duty to speak the whole truth. IISC's Representation is likely to deceive
 .,|
         members of' ths public. as      it fails to disclose that applicants    can pay a fbe and have their
 ,f      applications judged by less stringent criteria than that applied to the general applicant pool.

 I                40.      As a result of Defendant's unlair competition, Plaintiff and Plaintiff Class have
l0       sufièred injury in fact and lost moncy, in the form of payment, or reimbursement of payment, of

il       appiication fees in connection with applications for admission to LJSC during the class period.

t2                41   .   Plaintifi, on behalf of herself and Plaintitf Class, requests restitution of the funds
l3       paid, or reimbursed, by Ciass Members in connection with applioations f'or admission to USC

t4       during the class period.

t5                                           FIFTH CAUSE OF ACTION
t6                                                      Negligcncc

t7             (Plaintiff and Plaintiff Class against Dcfendant lJnivcrsity of Southcrn California)
r8                42.      PlaintifTre-alleges and incorporates by refbrence the preceding paragraphs ol'this
tô       Complaint as if fully alleged herein.

20                43.      Actionable negligence involves a legal duty to use due care, a breach of such legal

2t       cluty, and the breach as the proximate or legal cause of the rssulting injury fcitationl." (United

22       States Liability Ins. Co. v. Haidinger-Hayes, Inc. (1970) 1 Ca1.3d 586, 594.) "Everyone is

23       responsible, not only f'or the result of his or her willftrl acts, but also for an injury occasioned to

24       another by his or her want of ordinary care or      skiil in the management of his or her property or
25       person..." (Civ. Codc, $ 1714, subd. (a).)

26                44.      USC had a legal duty to use due care in publishing the criteria fbr admission into

27       USC. tJSC breached that duty by misleading the public        --   with the Rcpresentation
                                                                                                     -
                                                                                                         about how

28       it   evaluated applications for admission into USC. As a direct and foreseeable result             of   the


                                                              9

                                                 COMPLAtNl' T]OR DAMAG[iS
               Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 12 of 33




     I   Representation, Plaintifïand Class Members paid, or reimbursed the payment of, an application

  2      fee in connection   with an application for admission to IJSC during the class period. Plaintiff and
  l      Class Members sufTered damage, as they would not have paid, or reimbursed the payment of, an

  .f     application fbe, but for the Representation.

  5                                            PRAYER FOR RELIET'
 6       WHEREFORE, Plaintiff prays for the following relief:
  7              L      For compensatory damages, including liquidated damages in an amount according

  8                     to proof';
  o             2.      For general clamages in an amount according to proofl

r0              3.      lnjr"rnctive relief, enjoining Defendant fiom engaging in the unlawful and

il                      unfäir business practices complained herein.

t7              4.      For declaratory relief, declaring Defondant's practices as unlawful and untäir

rl                      business practices within the meaning of Business and Professions Code sections

t4                      17200 et seq.,

l5              5.      For restitution under Business and Professions Code sections 17200 et seq.

t6              6.      Further declaratory relief, declaring the amounts of clamages, equitable

l'l                     relief, costs, and attorneys' fèes to which PlaintifTis entitled; and

ilt             7   .   F   or suoh other and further relief as this Court may deem j ust and proper.

t9

2A       Dated: August 14,2019                           MATIONEY LAW GROUP, APC
2l

22

                                                  Ry:
23
                                                              tn
24                                                       Katherine   J            Irsq
                                                         Attorneys for Plaintiff VALENTINA RIFFIII,
25

76

27

2tJ




                                                            l0

                                                COMPt,AINl" IJOII DAMACIJS
              Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 13 of 33




     I                                       DEMAND T'OR JURY TRIAL
 2             Plaintiff VALENTINA RIFFEL, on behalf of herself and the Class she seeks to represent,

 3       hereby demands   a   jury trial on all   issues so triable.

 4


         Dated: August 14,2019                               MAHONEY LA\ry GROUP, APC
 6


 7

                                                     By
 {t
                                                                  n Mahoney,
 9                                                            Katherine J. Oden       Erq
                                                             Attorneys for Plaintiff VALEN1 iNA Rll'FEL
t0

tt

t2

t-l

l4

l5

t6

t7

tö

t9

20

1t

a1


23


24


25


2(

27

ao



                                                                 il
                                                    COMPI,AtN]' FOR DAMACNS
                      Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 14 of 33


    SHORT TIiLE                                                                                              ÇASÈ NUt\¡tsËR
                  Riffel v. University of Southern California
                                                                                                                                     19STCV28V32
                                  CIVIL CASE COVER SHEET ADDENDUM AND
                                          STATEMENT OF LOCATION
                   (GERTTFTCATE OF GROUNDS FOR ASSTGNMENT TO COURTHOUSE LOCATTON)

                  This form is required pursuantto Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



       Step I : After     completing the Civil Case Cover Sheet (Judicial Council form CM-0L0), find the exact case tvpe in
                     Column A that corresponds to the case type indicated in the Civil Case Cover 5heet.


       Step 2:       ln Column B, check the box for the type of action that best describes the nature of the case


       Step 3:        ln Column C, circle the number which explains the reason for the court fìling location you have
                     chosen.

                                           Applicable Reasons for Choosing Court Filing Location (Column C)

1   Class actions must be filed in the Stânley Mosk Courthouse, Central District              7. Localion where petitioner resides.

2. Permissive fil¡ng in central distr¡ct                                                      8. Location wherein defendant/respondent functions whoìly

3   Locat¡on where cause of action arose.                                                     9. Location where one or more of the parties res¡de

4   Mandatory personal injury filing ìn North District                                       '10 Location of Labor Commissioner Office
                                                                                             Lt. Mandatory filìng location (Hub Cases - unl¿wful detainer, limited
5. Location where performance required or defendant resides.
                                                                                             non-collection, limjted collection, or personal inlury).
6. Location of property or permanently garaged vehicle




                                  A                                                                 B                                                                     c
                       Civil Case Cover Sheet                                                 Type of Actìon                                               Applicable Reasons -
                             CateEory No.                                                    (Check only one)                                               See Step 3 Above


                              Auto (22)              D    47   1   00   Motor Vehicle - Personal lnjury/Property Damageri/Vrongful Death                   1.   4.   11
     Or
     f,O
     <ts-              Uninsured Motorist (46)       tr   471 '10 Personal lnjury/Property DamageftVrongful Death             -   Uninsured l\¡otorist     1,   4,   11




                                                     D    46070 Asbestos Property Damage                                                                   1,   11
                           Asbestos (04)
     àr                                              a    A7221 Asbestos - Personal InjuryMrongfui Death                                                   1.   11

     ão
      â. l-
      9=                Product Liability (24)       ¡    47260 Producl Liability (not asbestos or toxic/environmental)                                    1.4.11
     CLõ
     -q¡
      ¿' ff                                                                                                                                                1 ¿.
                                                     a    A721O I\lledicaì Malpractice - Physlcians & Surgeons
                                                                                                                                                                     11

                      Medical tulalpract¡ce (45)                                                                                                                4.11
     =5                                              n    A724O Other Professional Health Care Malpractice
                                                                                                                                                           1,

     EÞ
     8E
     oO
                                                     t    A7250 Premrses Liabilìty (e q., slip and faìl)
                                                                                                                                                           1,4,11
     o-E                   Othel. Personal
                                                     Ê    p'7230 lntenlional Bodily lnjuryiProperiy DamageArVrongful Death               (e. g
     q)ts                 Inlury Property                                                                                                                  1, 4, 11
     s¡E                 Damage Wrongful                         assault, vandalism, eic )
     öo                                                                                                                                                    1,   4,   11
                            Deâth (23)               Ê    47270 lntenlional Infliction af Ëmotional Distress
                                                                                                                                                           1.4.11
                                                     ü    A.7224 Other Personal lnjury/Property Darnage¡úVrongful Oeãth




     LACIV'109 (Rev 2/16)                          CIVIL CASE COVER SHEET ADDENDUM                                                                       Local Rule 2 3
     LASC Approved 03-04                              AND STATEMENT OF LOCATION                                                                            Page 1 of4
                       Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 15 of 33


$i]OR I TITLË.                                                                                                         CAêE NUù,1SER
                 Riffel v. University of Southern California


                                  A                                                                           B                                                    C    epplcabte
                       Civil Case Cover Sheet                                                           Type ofAction                                       Reasons - Seo Step 3
                             Category No.                                                              (Check only one)                                           Above

                         Business Tort (07)                         n    A6029 Other CommerciallBusiness Tort (not fraud/breach of contract)                1,2,3

   È'E
   úJL                     Civil R¡ghts (08)                        n    46005 CivilRights/Discrimination                                                   1,2,3
    o-'-
    9ù
   d3                      Defamation (13)                          n    46010 Defamation(slander/libel)                                                    1,2,3
   ÞÕ
   =5
   Êc''                       Fraud   (1   6)                       Cl 46013     Fraud(nocontract)                                                          1.2,3
   ãq
   ã=
   Ø-                                                               t 46017      Legal Malpractice                                                          a )1
   {å             Professional Negligence (25)
                                                                    n A6050      Other Professional Malpract¡ce (not medical or legal)                      1.2,3
   oo
   2Ô                                                                                                                                                   Í
                              Other (3s)                            Qf 46025     Other Non-Personal lnjury/Property Damage tort
                                                                                                                                                        \           3


      c0,             Wrongful Temination (36)                      n    46037 Wrongful Termination                                                         1,2,3

      o                                                             n    46024 Other Ëmployment Complâint Case
      c¡.              Other Employment (15)
      E
     UJ
                                                                    ü    A6109 Labor Commissioner Appeals                                                   '10



                                                                    u    46004 Breach of Rentaj/Lease Contract (not unlavvfuì detaìner or wrongful          2,5
                                                                                 eviction)
                  Breach of ContracV Warranty                                                                                                               1q
                                 (06)                               t    A6008 ConlracWVarranty tsreach -Seller Plaintiff (no fraudlnegligence)
                                                                                                                                                            1.2,5
                           (not ¡nsurance)                          ft   46019 Negligent Breach of ContracL /Varranty (no fraud)
                                                                                                                                                            t ¿, J
                                                                    D    46028 Other Breach of Contracvwarranty (not fraud or negligence)

      o
      (g                                                            0    46002 Collect¡ons Case-Seller Plainliff                                            s,6,11
                           Collections (09)
      g                                                             û    46012 Other Promissory Note/Colleclions Case                                       5, 1l
     ()o                                                            D    A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                   5.6.11
                                                                               Purchased on or after January 1.2014\

                      lnsurance Coverage        (1   8)             tl   46015 lnsurânce Coverage (not complex)                                             1,2.5,8

                                                                    U    46009 Contraclual Fraud
                                                                                                                                                            .1,
                                                                                                                                                                  2, 3, 5

                         Other Contract (37)                        n    46031 Tort¡ous lnterference                                                        1,2,3,5
                                                                    tr   46027 Other Contract ûispute(not breach/insurancelfraud/negligence)                1,2,3,8,9

                                                                    tr   47300 Em¡nent Domain/Condemnation Number of                     parcels-           2.6
                         Condemnat¡on (14)
     -Ë
      c,
      CL                Wrongful Eviction (33)                      n    46023 Wrongful      Ev¡ct¡on Case                                                  2,6
      o
     a-
      ñ
      (¡,
                                                                    tr   46018 Mortgage Foreclosure                                                         2.6
     É,               Other Real Property (26)                      ü    46032 Quiet Title                                                                  2.6
                                                                    tr   A6060 Other Real Property (not eminent domain, landlorditenant, foreclosure)       2,6

                      nlawful Detai ner-Commercial
                  U
                                  (31)
                                                                    E    46021 Unlawful Detainer-Commerc¡al (not drugs or wronglul eviction)                6. 1l
      c)
     "ñ           Unlawful Detai ner-Residen
      (t,                        (32l,
                                                          tia   I
                                                                    t    A6020 Unlawful Deta¡nerResidential (not drugs or wrongful eviclion)                6, f I
     Õ
     E                   Unlawful Detainer-
                                                                    t    A6020F Unlawful Detainer-Post-Foreclosure                                           2,6.11
     Elo                Post-Foreclosure (34)
     E                                                              û    46022 Unlawful Detainer-Drugs                                                       2.6,11
     3            Unlawful Detainer-Drugs (38)



 LACIV 109 (Rev 2/16)                                               CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2 3
 LASC Approved 03-04                                                   AND STATEMENT OF LOCATION                                                             Page 2 of 4
                    Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 16 of 33

s¡loRi it"rti:                                                                                                 CASÉ NUMBER
                 Riffel v. University of Southern California

                                 A                                                                   B                               C Applicãble
                     C¡vil Case Cover Sheet                                                    Type of Action                     Reasons - See Step 3
                           Category No.                                                       (Check only one)                          Above

                      Asset Forfeiture (05)             n    46108 Asset Forfe¡ture Case                                          2,3,6

                    Pet¡tion re Arbitration   (1 1)     fl   461   15   Petition to Compel/Confirm11,/acate Arbitralion           2,5
     't=o,
      (t
     É,                                                 tr   46151 Writ - Administrative Mandamus                                 ¿,ó
      6
     .g
                      Writ of Mandate (02)              tr   46152 Writ - M¿ndamus on L¡mited Court Case Matter                   a
     't:
     -)                                                 n    46153 Writ - Other Limiled Court Case Review                         2


                   Other Judiciat Review (39)           ü    46150 OtherWrit/Judicial Review                                      2,8


      Ê
                 Antitn-rsUTrade Regulation (03)        n    46003 Ant¡trust/Trâde Regulation
      o
      ct
     .9             Construction Defect       (1   0)   I    A6007 Construction Defect                                             1.2.3
     2
     J
     x             Claìms lnvolving Mass Tort
                                                        ü    A6006 Cla¡ms lnvolving lvlass ïort                                    t   - ¿. ö
      è
     -9                       (4û)
      Ë
     ()o            Securities Litìgation (28)          D 46035 Securìlies         Litigation Case                                 1.2,8
     ào
      c                    Toxic Tort
     .9                Ënvironmental (30)
                                                        tl   A6036 Toxic TorVËnvironmental                                         1,2, 3,8
     .9,
      o            lnsurance Coverage CIaims
     o-              from Complex Case (41)
                                                        D    460'14 lnsurance Coveragelsubrogatìon (complex case only)             1.2.5.       B



                                                        tr   46141 Sister State Judgment                                           2.5,11

   cc
                                                        I    A6160 AbstractofJudgment                                              2,6
   q, 0,
   EC                      Enforcement                  D    46107 Confession       of Judgment (non-domesl¡c relations)           2,9
   0, cn
   I -r5                 of Judgment (20)               n    46140 Admin¡stral¡ve Agency Award (not unpaid taxes)                  2,8

   luo                                                  tr   46114 PetÌtion/Cert¡fìcatefor Entryof Judgmenton Unpaid Tax           2,8
                                                        tl   46112 OtherEnforcementof JudgmentCase                                 2,8,9

                            Rrco (27)                   n    46033 Racketeering (RICO) Case                                        1.2.     I
   62 ø
   5L
   o'õ                                                  D    46030 Declaratory Relief Only                                         1,2,8
   9-o
   rûL                  Other Complainls                tr   46040 lnjunctive Relief Only (not domesticlharassment)                ¿,t
   ES
   Ø=               (Not SpeciÌìed Above) (42)          n    4601   1   Other Commerc¡al Complaint Case (non-tortlnon-complex)     1,2,8

   =È                                                   D    46000 Other Civil Compla¡nt (non-tortlnon-complex)                    1,2,     I
                     Partnership Corporat¡on
                        Governance (21)
                                                        D    461   13   Partnership and Corporâte Govemance Case                   2,8

                                                        tr   46121 Civil Harassment                                                2,3,9
   at, a
   lF                                                   tr   46123 Workplace Harassment                                            2,3.9
   E.g                                                  E                                                                          2,3,9
   ãõ                  Other Petitions (Not
                                                             A6124 Ëlder/DependentAdultAbuseCase
   ãa-
    (r=               Spec¡fied Above) (43)             n    A6190 Election Contest                                                ,
   .n .>
                                                        n    46110 Pelition forChangeof Name/Change of Gender                      aì
   =()
                                                        n    A6170      Pet¡tion for Relief from Late Claim Law                    2,3,8
                                                        Ë    A6100 Other Civil Petition                                            2,9




 LACIV 109 (Rev 2/1 6)                                  CIVIL CASE COVER SHEET ADDENDUM                                          Local Rule 2 3
 LASC Approved 03-04                                       AND STATEMENT OF LOGATION                                                   Page 3 of 4
                           Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 17 of 33


 stioRT   Ttfr_É:                                                                                CÂSÉ NUIMBÉIì
                        Riffel v. University of Southern California


Step 4: Statement of Reason and Address:                           Check the appropriate boxes for the numbers shown under Column C for the
                typeofactionthatyouhaveselected. Entertheaddresswhichisthebasisforthefilinglocation,includingzipcode.
                (No address required for class action cases).

                                                                               ADORESS
   REASON:
                                                                               312 N. Spring St., Los Angeles, CA 90012
    t 1.            2      3" 4. 5. 6. 7. 8. 9. 10. 11

   cIiY                                                 sl Ar'(.

   Los Angeles                                          CA         90012


Step 5: Certification of Assignment: ¡certifythatthis           case is properly filed in the Central                      District of
               the Superior Court of California, County of Los Angeles [Code Civ. Proc., 9392 et seq., and Local Rule 2.3(aX1XE)]




  Dated: August 14,2019
                                                                                                         OF




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDERTO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

          1, Original Complaint or Petition.
          2" lf filing a Complaint, a com pleted Summons form for issuance by the Clerk.
          3. Civil Case Cover Sheet, Judicial Council form CM-010"
          4.        Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev
                    02t16).

          5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
          6. A signed order appoÌnting the Guardian ad Litem, Judicial Council form CIV-O10, if the plaintiff or petitioner is a
                    minor under    '1   I   years of age will be required by Court in order to issue a summons.

          7.    Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                                 CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2 3
  LASC Approved 03-04                                     AND STATEMENT OF LOGATION                                         Page 4 of 4
                           Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 18 of 33

        r i CRNËY OR FÂR¡     v W THOUI      fOH¡rÊY lNarne. Slá1e Bar ¡unbeî. and ì&tutsst.                                                                 FORCOURT USE ONLY
        Kcvin Mahoncy (SllN:^l215-ìó7)/Kathcrinc J. Orlcnbrcir (SIIN: I 846 l9)
        MAHONEY LAW GROUP. APC
        249 Ë,. Ocean tllvd., Ste . 814
        Long Beach, CA 90802
              if.r.{ip¡-joNË No       (562) s90-ss50                            rnxNo, (562) 590-8400
                                                                                                                                          CONI.ORMEþ COPY
                                                                                                                                           ORIGINAL FILED
                   FÛII               P lairítiff Valentina        Ri   ffei
    ATTONNÉY
                                                                                                                                        Suoerior Çol¡rt of California
    uPERloR couRr oF cALlFoRNrA, coUNrY                      oF                                                                                ll^,,-...-.         r -- nnneles
                                          l,OS                            Angeles
       srREËTADDRFSS 3                 i2 N.
                              Spring Strcet
           r\,rATLTNGADDRÉss          312 N. Spring Street                                                                                          AUG        i   4 2019
           crrv nrun zrr   coor.      lg5                 cA 900t2                                                                                                      t.lltrtcrlClerk of Court
                           NAIVIEì                        Courthouse                                                               :rri   R.           f,

    CASE NAME:                                                                                                                                                                     , DcputY
                                                                                                                                   v
    Riffel v. Univers                       of Southern         Cal if'orn ia                                                                                  !ì rf    .'
                                                                                                                                    CAíìË NU[{BER:
           CIVIL CASE COVER SHEET                                                 Complex Case Designation
l*7] unri'n¡t"d
              (Amount
                      [:                       Limired
                                               (Amount                       l*--] counter l--l                    Joínd"t
                                                                                                                                                                                   833e
              demanded                         demanded is                   Filed with fìrst appearance by defendant
                                                                                                                                       JUDüË.

              exceeds       $25,000)           $25,000 or less)                   (Cal. Rules of Court, rule 3.402)
                                                                                                                             on
'1        Check one box below for the case type that best describes this case:
          Auto Tort                                   Contract                                                               Provisionally Complex Civil L¡tigation
                 Auto (22)                                                        Breach of contracUwarranty (06)            (Cal. Rules of Court, rules 3.400-3.403)
                 Uninsured motor¡st (4ô)                                          Rule 3.740 collections (09)                      Antitrust/Trade regulation (03)
        Other Pl/PD/wD (Personal lnjury/Property                                  Other collections (09)                           Construction defect             (1   0)
        tam ags/flrron gful Death) Tort                                           lnsurance coverage       (1 8)                   Mass tort (40)
              Asbestos (04)                                                       Other contract (37)                              Securities litigation (28)
                 Product l¡ab¡l¡ty (24)                                   Real Property                                            Env¡ronmental/Toxic lorl (30)
                 Meclical malpract¡ce (45)                                        Eminent domain/lnverse                           Insurance coverage claims aris¡ng from the
                 Other PI/PDA¡'/D (23)                                            condemnation (14)                                above listed provisionally complex case
                                                                                  Wrongful evict¡on (33)                           types (41 )
                          (Oth€r) Tort
                                                                                  Other real properly (26)                   Enforcement of Judgmont
                 Business torvunfaìr busjness praclice (07)
                 Civ¡l r¡ghts (08)                                        Unlawful Detainer                                  l-] Enfor.urent of judgmenl (20)
                 Defamation (13)                                          l))     co*r"rcial    (31)                         Miscellaneous Civil Complaint
                 Fraud (l 6)                                                      Residential (32)                                 Rrco (27)
                 lntellectual property       (1 9)                                Drugs (38)                                       Other complaint (not specified above) (42)
                 Professional negl¡gence (25)                             Judic ial Review                                                         civil Petition
        l*71   Otnu, non-PllPD/VVD tort (35)                              f]      Asset forfe¡ture (05)
                                                                                                                             Miscellaneous
                                                                                                                                   Partnership and corporate governance (2'1)
          Employment                                                      [:       Petition re: arbitrat¡on award (l    1)
                                                                                                                                   Olher petitíon (not specif¡ed above) (43)
        l-l      Wrongful termination (36)                                        Writ of mandate (02)
                 Other e                    (15)                                  Other           revrew
2"        This case          rs            isnot complexunderrule3400oftheCaliforniaRulesofCourt lfthecaseiscomplex,markthe
          factors requÍrin g exceptional j udicial management:
          a        Large number of separately represented                        parties
                                                                        O l?"1 Large number of witnesses
          b        Extensive motion practice raising difficult or novel e.                         f-
                                                                              ] Coordination with related actions pending in one or more courts
                   issues that will l.¡e time-consuming to resolve              in other counties, states, or countr¡es, or in a federal court
          c l---7J suustantial amount of documentary evidence f                 Substantial postjudgment judtcial supervision

3         Remedies sought (check atl thatapply): a                      Ül
                                                           monetary b.l-71 nonmonetary; declaratory orinjunclive relief                                                             f-_-]punitive
4         Number of causes of action (specify): 5
ç         This case                   is f]*l not
                                       i"      ä class action suit.
6         lf there are any known related cases, file and serve a notice of related cðse      use form CM-}

Date: Attgust 14,2019
Katherine J. Odenbrsit,
                                                                                                                                                                                PARTY)



    r     Plaintiff must file this cover sheel with the f¡rst paper filed in the action or proceeding (except small claìms cases or cases filed
          under the Probate Code, Family Code, or Welfare and lnstitut¡ons Code) (Cal Rules of Court, rule 3.220 ) Failure to file may result
          in sanctions
    .     F¡le this cover sheet in addltìon to any cover sheet required by local court rr.¡le.
    .lf     th¡scaseiscomplexunderrule34O0etseq.oftheCalrforniaRulesofCourt,youmustserveacopyofthiscoversheetonall
          other parties to the action or proceeding
    .     Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes
        ¡dopted for lvl€ndãtory U$e                                                                                                        Cal Rules ot                    220. 3 4{',r0-1}.1ô3 3 7.40
,:Ðrífì
                                                                           CIVIL CASE COVER SHEET                                                 Cat Slândãrds ôf Judioiãl Adm[islra({r]. sld :} lC
    "lçdrcral Council cf Cal¡lófniâ
    Cltl'ül0 [R€v Ju]y     1, 2C071                                                                                                                                                 wwvt courlülo ca gav
                      Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 19 of 33

                                                                                                                                                        cM:010
                                          rNsrRUctoNS oN How ro coMpLETE THE cov=R
                                                                                                        'HEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
completeandfile,alongwithyourfirstpaper,theCivil CaseCoverSheetcontainedonpagel. Thisinformationwill beusedtocompile
statistics about the types and numbers of cases filed You must compleie items 1 through 6 on the sheet. ln item 1, you must check
one box for the case type ihat best describes the case. lf the case fits both a general and a more specific type of case listed in item 1                    ,

check the more specific one lf the case has multiple causes of action, check the box thåt best indicates the primary cause of action
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper, Failure to fìle a cover sheet with the first paper filed in a ovil case may subject a pady,
its counsel, or both to sanctions under rules 2,30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collect¡ons case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated io be certa¡n that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
whichproperly,services,ormoneywasacquiredoncredit. Acollectionscasedoesnotincludeanactionseekingthefollowing: (1)tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. ïhe identification of a case as a rule 3 740 collections case on this form means lhat it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3,740 collections
case wÍll be subject to the requìremenls for service and obtaining a judgment in rule 3 740"
To Parties in Complex Câses. ln complex cases only, parties must also use lhe Civil Case Cover Sheef to designate whether the
case is complex. lf a plaintiff bel¡eves the case is complex under rule 3.400 of the Californla Rules of Court, this must be indicated by
completing the appropriate boxes in ìtems 1 and 2. lf a plaintiff designales a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in ihe
plaintiffs deslgnation, a counter-designation that the case is not complex, or, if the plaintiff has made no desìgnation, a designetion that
the case is complex.                                      cASE TypES AND ExAMpLES
Auto Tort                                       Contract                                            prov¡sionâlly Complex Civil Litigation (Cal.
    Auto (22)-Personal lnjury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
        DamageJWrongful Deåth                             Breach of Rentãlrlease                          ArrlitrusVTrad0 Regulali0n (03)
    Uninsured Motûrist {46} {,f lôs                            Contract (ùa[ un¡ôwful dëtaíner            Constr!¡clion DëfÊcl (1 0)
        case involves an uninsurcd                                  or wrortElul eviclian)                CIåims lnvolving Mass foñ (40)
        matoñsl ôlânil srràl€cl to                        ContracVWa rra nly BfÊach-Seller                Secur¡lies Litigâti()n (28)
        arbitral.¡on. thsÇk t11¡s item                          Plair,lifÍ (not lraud or negligence)      Environmenlal/ïoxic Tort (30)
        inslead oÍ Auto)                                  Negligent Breach of ContracV                    Insurance Coverage Claims
                                                               Wârrânty                                         (arising frarn prcvisionally complex
Othêr PUPD/WÐ {Fersonal lnjury/
Prôperty DamageMrgngfu I Death)                           Othê!^ Ereach 6f Contråcil1$årranty                   casê twa hsled ehovs) l41l
TÕrl                                                  Collectiofis (e.9., money owed" open             Enforcom€nt of Judgment
        AsbÈstos {04)                                     boûk åccûunts) {09}                             Errforcemênl of Judgmen¡ (20)
            Asbestos Property ûamage                      tÕ¡l€cl¡on CåsÊ-Seller Plaintiff                     Abstract of Judgment (Out of
                                                          Olher Pfomissory Note/Collectioûs                         County)
            Asbeslo$ Personal lrìiuryl
                    Wrûnglul Deâth                             Case                                            Confession of Judgment fnon-
                                                      lnsurãnce tovetage (nat prov¡sionalty                         domestic rclations)
        Prûducl Liability (flof asþêslos ôr
                                                          comP/axj ('18)                                       S'ster State Judgment
            tot t cte nv Íôn rren ta/l (24)
        Medical Mâlpractiçe {45)                          Âuto Subrogälion                                     Adminìstrative Agency Award
              ivledrcâl Malpracrice-                      0lher Coveråge                                          (not unpaid taxes)
                  Phys¡cians & Surgeons               Other Contract (37)                                      PetitionlCertificat¡on of Entry of
                                                           Conlractual Fraud                                      Judgment on Unpaid Taxes
            Other Profess¡onal Health Care
                  Malpractice                             Other Contracl Dispute                               Other Enforcemenl of Judgment
                                                                                                                    Câse
        Other PI/PDMD (23)                        Real Property
            Premises Liability (e-9., slip            Eminent Domain/lnverse                           Miscellaneous Civil Gomplaint
                 and fall)                                Gondemnation ('14]                              filco  (27¡
            lntentional Bodily lniury/PD¡WD           Wrongful Eviction (33)                              Other Compläint f¡rol strì€ûfigd
                                                                                                              at¡ovçJ {4?}
                 (e.g , assaull, vandalism)           Other Real Property {Ê.9., qulet litle) {26)
            lntentional lnfliction of
                                                                                                              teclaratoty frelíef Only
                                                          Writ of Possession ol Rèal Froperly                 lniunctivs Relíef Only f/tor"
                 Emotional Distress                        [/,Iortgage Foreçlssurt
                                                                                                                    /,arå,ss¿nenü
            Negligent lnfliction of                       Quiet Title                                          Mechanics Lten
                 Ernotiünãl Distress                      Olher Resl Property (nat eminent                     Olher C0mmercrâl tornplãrnt
             ûther Pl/FÞÂNñ                               domatn. bn dÌaftlltênan t. or
                                                                                                                   Case þ orr -l.orlkto n -cail Pl e x )
Non-PllPD?WD {Othôr) Tort                                 fareclçsure)
                                                                                                               Other Civil Complaint
    Business TorUUnfair Business                  Unlawful Detainer                                                (n o n   -torf/n   on   -co m p le x )
        Practice (07)                                 Commercial (31)
                                                                                                       Miscellaneous Civil Petition
    Civil Rights (e.g , discrimination,               Residential (32)                                    Partnership and Gorporate
         fälse arre,sl) (nôt åv¡l                     Drugs {38} (if fåê cãse involves iflögâl                Governånce t21l
             fralâssmgr,ü (0S)                           thug\, chsck lhts ilô,Î¡" oll,6¡wise,            Olher Peütion (nöt specified
        Defomation {e.9". slander, libel)                 rÞpori as ton¡mÈûrs¡ or Res¡defi¡¡al)               âba\te) (431
              {13)                                Judic¡al Rovisw                                             Civil Harassment
        f raud ('16)                                  Àsssl Fürfeih¡re t05)                                   Workplace Violenca
        lntellectual Properly {1 9}                   Petit¡on Êe: Arhilralion Awürd {11}                     Elder/Depsndeflt,Adult
        Professional Negligence (25)                  Wr¡t of Mandäte {02)                                          Abr"rse
            Legal Mälpraôtice                              Writ-Adminislrât¡ve Mandämus                        eleclion Conlesl
            0ther Prolåsslonål Målpractice                 Wr¡l-Mår1dåmus on Limited Court                     Petition lor Name Change
                 lnol fiBdicåi ôr t€0ãü                       tå$e Mãltêr                                      Petition for Relìef From Lale
         Other Non-Pl/PD¡/VD Tort (35)                     Writ-Other Lim¡ted Court Case                            Clâim
Emplóym6nt                                                     Revieu¡                                         Other Civil Petition
        Wrongfül Termrnation (36)                     Other Judiciäl Review (39)
        Other Ëmployment (15)                             ReviÊw of l-låalth Oñìcer Order
                                                          Not¡ce of Appeal-Labor

Ctvl   010lRev .Jrly 1 200/l
                                                      CIVIL CASE COVER SHEET
                    Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 20 of 33
                                                                                                  taosefl€d lof Glefk s Fil€ slâmp
                   SUPERIOR COURT OF CALIFOR¡IIA
                      COUNTY OF LOS ANGELßS
   COURTHOUSE ADDRESS:
                                                                                                            FILED
  Spring Street Courthouse                                                                       Suparnr CüJrl ol C¿lifcrrrra
  312 North Spring Street, Los Angeles, CA 90012                                                   üomlyoÍ L*sAngolos
                                                                                                       08/14/201S
                      NOTICE OF CASE ASSIGNMENT                                         hsr, Q Çlr*'. f r¡¡l!¡rcûåftr         I ù¿;lt   o'È¿r¡'

                                                                                          ûT:             $tuv*¡ Dturi'              Dep;t¡'
                           UNLIMITED CIVru CASE

                                                                                  CASE NUMBER:

   Your casc is assigncd for all purposes to thejudicial officer indicated belorv. 19STCV28332


                              THI$ TQRM.{$.TP BE SERVED WITII THE SUMMONS AND COMPLAINT

                 ASSIGNED JUDCE               DEP'T    ROOM                   ASSIGNED JUDGI]                      DEPT          ROOM
    /       Carolyn B. Kuhl                  12




    Given to the PlaintiffiCross-ComplainantlAttorney of   Reoord Sherri R. Carter, EXeCUtiVe OtfiCer / Clerk Of COurt
    on 0811412A19                                                         By Steve Drew                                              Deputy Clerk
                  (Date)

LAcrv 1eo   (RevG/iB)         NOTICE OF CASE ASSIGNMENT                  - UNLIMITED CIVIL CASE
LASC Approved 05/06
                       Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 21 of 33

                                      INsrRUcrIoNs FoR HANDLING UNLIMITEp clvrl, cAsES
       .,
The followirrg critical provisions of thc California Rules of Court, Titlc 3, Division 7, as applicable in the Superior Court, are sumrnarized
for your a.ssistance.

APPLICATIOÌ\
The Division 7 Rules were effective January 1,2007        .   They apply fo all general civil cases.

PRTORITY OVER OTHER RULES
'l'he Division 7 Ilules shall have priority over all other Local Rules to thc extent thc others are inconsistent.

CtiALLËf'tGË I'û ¡\SS|CNËD JUDGtr
A challenge uncler Code of Civil Plocedure Section 170.6 must be made within l5 days af-ter noticc of assignment fbr all purposes
toajudge,orifapartyhasnotyetappcared,within l5claysofthef,rrstappearancc.

TIME STANDAIU)S
Cases assigued to the Independent Calendaling Courts          will   be sub.iect to processing under the   fbllowing time standards;

CQ¡ÄPT,AINTS
All complaínts shall    be servcd witlrin 60 days of filing and proof of servicc sh¿ll be filed within 90 day.s.

CROSS.COMPLAINTS
Without leave of coutl first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
cornplaints shall be served within 30 days of the 1ì ling date and a proof of service f iled within 60 days of thc filing date.

STATUS CONFNRNNCN
A status conferençe will be scheduled by the as.signed Independent Calendar .ludge rio later than 270 days ¿rftcr the filing of the
cornplainl. Counsel must bc fully preparcd to discuss the following issues: alternativc disputc rcsolutir:n, bifurcatirrn, settlcmcnt,
trial date, and cxpert witncsscs,

F'I   NAL Sï'Â'f   US CONF'F],R RNCF],
T'be Court   will require the parties to attend a frnal status conf'erenc€ not more than l0 days bef'ore the scheduled trial date. All
parties shall have motions in lintine, bifurcation motions, staternents of major evidentiary issues, dispositive motions, requested
fonn jury instructions, special jury instructions, and special jury verdicts tirnely filed and served prior to the conference. These
matters may be heard and resolved at this conlèrence. At least frvc days befbre this conference, counsel must also have exchanged
lists of exhibits and witnesses, aud have subrnitted to the couÍ â brief statenrent of the case to be read to the jury panel as required
by Chapter Thlee of the Los Angeles Superior Court Rules.

$ANCTIONS
The court wili impose appropriate sanctions fol the failu¡e or refusal to cornply with Chapter Three Rules, orders made by the
Court, and tinre standards or deadlines establislred by the Court or by the Chapter Three Rules. Such sanctions may bc on a party,
or ifappropriate, on couusel for a party.

This is not a complete delineatio¡r of thc I)ivisíon 7 or Chapter Three Rules, Rnd adherence only to the above provisions is
thcreforc nol a guarantce against the impositio¡r of sanctions under Trial Court Delay Reduction. Carcful reading and
compliance rvith thc actual Chapter Rulcs is impcrative.

 Class ¡\ctions
 hustrant to Local Rule 2.3, all class actions shall bc frled at the Stanley Mosk Courthonse and are randornly assigned to a complex
judgc at the designated cornplex courthouse. If the case is found not to be a class action it will bç teturned to an Independent
 Calendar Courtroom for all purposcs.

'eProvisicr¡ally Com Dlcx Ç¡¡stq
Cases filecl as provisionally cornplex are initially assigned to the Supewising Judge of cornplex litigation for determination of
cornplex stahrs. If the case is desmed to be complex within the rneaning of Califomia Rules of Court 3.400 et seq., it will be
randomly assigncd to a complex .judge at the designated cornplex courthouse. lf the case is found not to be complex, it will be
retumed to an ludcpendent Calenclar Courtroom for all purposes.




LACIV 190 (Rev 6/18)
LASC Approved 05106
                               NOTICE OF CASE ASSIGNMENT                            -   UNLIMITED CIVIL CASE
           Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 22 of 33




                               VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                  The Early Organizational Meeting Stipulation, Discovery
                               Resolution Stipulation, and Motions in Limine Stipulation are
Superlor Court of Cal¡fornia
County of Los Angeles
                               voluntary stipulations entered into by the parties. The parties
                               may enter into one, two, or all three of the stipulations;
                               however, they may not alter the stipulations as written,
  LACBA                        because the Court wants to ensure uniformity of application.
Los Angeles County
Bar Assoclatlon                These stipulations are meant to encourage cooperation
Litigation Section

Los Angeles County
                               between the partíes and to assist in resolving issues in a
Bar Assoc¡at¡on Labor and
Employment Law Sect¡on         manner that promotes economic case resolution and judicial
                               efficiency.
                'l' 'r-

 îilt                             The following organizations endorse the goal of
Consumer Attorneys
Associat¡on of Los Angeles     promoting efficiency in litigation and ask that counsel
                               consider usíng these stipulations as a voluntary way to
                               promote commun¡cations and procedures among counsel
                               and with the coutt to fairly resolve rssues in their cases.

                               lLos    Angeles Gounty Bar Association Litigation SectionI
Southern Califo¡nia
Defense Counsel

                                             I   Los Angeles County Bar Association
                                             Labor and Employment Law Section?

Associat¡on of
Business Trial Lawyers
                                   OGonsumer Attorneys Association of Los AngelesO


                                         lSouthern California Defense Counsell

                                        OAssociation of Business Trial LawyersO
Galifornia Employment
Lawyers Association
                                    lCalifornia Employment Lawyers AssociationO

   LACIV 230 (NËW
   LASC Approved 4-1      I
   For Optional Use
                  Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 23 of 33




                                                           SIATÊ BAR NUMEER                      Reserued for C¡erfr e Fi¡e Steñp




             RIOR COURT                 FORNI      COUNTY OF LOS ANGE

PLAINTIFF:


DEFENÐAN-f:


                                                                                       CASÊ NUMBER:
             STIPULATION       - EARLY ORGANIZATIONAL                MEETING

      This stipulation is intended to encourage cooperation among the parties at an early stage ¡n
      the litigation and to assist the parties in efficient case resolution.
      The parties agree that:

      1^ The parties commit to conduct an initial conference (in-person or via teleconference or                                    via
             videoconference) within 15 days from the date this stipulation is signed, fo drscuss and consider
             whether there can be agreement on the following:

             a. Are motions to       challenge the pleadings necessary? lf the issue can be resolved by
                  amendment as of right, or if the Court would allow leave to amend, could an amended
                  complaint resolve most or all of the issues a demurrer might othenruise raise? lf so, the parties
                  agree to work through pleading issues so that a demurrer need only raise issues they cannot
                  resolve. ls the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                  would some other type of motion be preferable? Could a voluntary targeted exchange of
                  documents or information by any party cure an uncertainty in the pleadings?

             b.   lnitial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                  employment case, the employment records, personnel file and documents relating to the
                  conduct in question could be considered "core." ln a personal injury case, an incident or
                  police report, medical records, and repair or maintenance records could be considered
                  "core.");

             c.   Excl"¡ange of names and contact information of witnesses;

             d,   Any ínsurance agreement that may be available to satisfy part or all of a judgment, or to
                  indemnify or reimburse for payments made to satisfy a judgment;

             e.   Exchange of any other information that might be helpful to facilitate understanding, hartdling,
                  or resolution of the case in a manner that preserves objections or privileges by agreement;

             f.   Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                  phases of the case. Also, when and how such issues can be presented to the Court;

             g.   Whether or when the case should be scheduled with a settlemcnt officer, what discovery or
                  court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                  and whether the parties wish to use a sitting judge or a private mediator or other options as
      LACIV 229 (Rev 02/15)
      LqSC Approved 04/11       STIPULATION       . EARLY ORGANIZATIONAL             MEETING
      For Optional Use                                                                                                     Page 1 of 2
              Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 24 of 33


SHORfTIfLE:                                                                       CÂS€ NU[rBER:




              discussed in the "Alternative Díspute Resolution (ADR) lnformation Package" served with the
              complaint;

        h.    Computation of damages, including documents, not privileged or protected from disclosure, on
              which such computation is based;

        i.    Whether the case is suitable for the Expedited Jury Trial procedures (see information at
              www.la cg u rt.orq u nder " Civil' and then u nder,, G e n e ral I nfo rm ation').

2             The time for a defending party to respond to a complaint or cross-complaint will be extended
              to   _    (INSERT DATE)
                                         for the complaint, and
                                                                           (INSERT DATE)
                                                                                           for the cross-
              complaint, which is comprised of the 30 days to respond under Government Code S 68616(b),
              and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
              been found by the Civil Supervising Judge due to the case management benefits provided by
              this Stipulation. A copy of the General Order can be found at www.lacaurt.arq under "Civil',
              click on "Generallnformation", then click on "Voluntary Efficient Litigation Stipulations".

3.            The parties will prepare a joint report titled "Joint Status Report Pursuant to lnitial Conference
              and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
              results of their meet and confer and advising the Court of any way it may assist the parties'
              efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
              the Case Management Conference statement, and file the documents when the                       CMC
              statement is due.

4.            Referenòes to "days" mean calendar days, unless otherwise noted. lf the date for peforming
              any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
              for performing that act shall be extended to the next Court day

The following parties stipulate

Date:
                                                                Þ
                   (TYPE OR PRTNT NAME)
Date:


                   (TYPE OR PRTNT NAME)                                                    FOR DEFENDANT)
Date


                            PRINT NAME)                                    (ATÏORNEY FOR DEFENDANT)
Date


                   (wPE OR PRrNT   NAME)                                   (ATTORNEY FOR DEFENDANT)
Date:


                   (ïYPE oR PRTNT NAME)                               (ATTORNEY FOR
Date:


                   (wPE OR PRTNT   NAME)                              (ATTORNEY FOR
Date:


                           R PRINT NAME)


LACIV 229 (Rev 02/15)
LASC Approved 04/1 1          STIPULATION     - EARLY ORGANIZATIONAL             MEETING                    Page 2   01 2
                 Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 25 of 33


                                                           SIA1Ê BAR NUMÉËR                      Reecrved lor clerks Fif€ Siómp




SUPERIOR COURT                   F CALIFORNIA COUNTY OF LOS ANGELES

PLAINTIFF:


DEFENDANT:


                                                                                       T]ASE NUMBER
                  STIPULATION         -   DISCOVERY RESOLUTION

      This stipulation is intended to províde a fast and informal resolution of discovery issues
      through limited paperwork and an informal conference with the Court to aid in the
      resolution of the issues.

      The parties agree that:

      1.     Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
             the moving party first makes a written request for an lnformal Discovery Conference pursuant
             to the terms of this stipulation.

      2. At the lnformal        Discovery Conference the Court will consider the dispute presented by parties
             and determine whether it can be resolved informally. Nothing set forth herein will preclude a
             party from making a record at the conclusion of an lnformal Discovery Conference, either
             orally or in writing.

      3.     Following a reasonable and good faith attempt at an informal resolution of each issue to be
             presented, a party may request an lnformal Discovery Conference pursuant to the following
             procedures:

                a.      The party requesting the lnformal Discovery Conference will:

                           File a Request for lnformal Discovery Conference with the clerk's office on the
                           approved form (copy attached) and deliver a courtesy, conformed copy to the
                           assigned department;

                   ii.     lnclude a brief sumrnary of the dispute and specify the relief requested; and

                  ilt      Serve the opposing party pursuant to any authorized or agreed method of service
                           that ensures that the opposing party receives the Request for lnformal Discovery
                           Conference no later than the next court day following the fiting.

                b.      Any Answer to a Request for lnformal Discovery Conference must:

                   i.      Also be filed on the approved form (copy attached);

                   ¡i.     lnclude a brief sumrnary of why the requested relief should be denied;
      LAGIV 036 (new)
      LASC Approved 04/1
      For Optional Use
                            1         STIPULATION     -   DISCOVERY RESOLUTION
                                                                                                                        Page 1 of   3
                Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 26 of 33

9HONT   IILÊ;                                                                    CASË I.IUI,4BER.




                 ¡ii.   Be filed within two (2) court days of receipt of the Request; and

                 iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                        method of service that ensures that the opposing party receives the Answer no
                        later than the next court day following the filing.

        c,      No other pleadings, including but not limited to exhibits, declarations, or attachments, will
                be accepted.

        d. lf the Court        has not granted or denied the Request for lnformal Discovery Gonference
                within ten (10) days following the filing of the Request, then it shall be deemed to have
                been denied. lf the Court acts on the Request, the parties will be notified whether the
                Request for lnformal Discovery Conference has been granted or denied and, if granted,
                the date and time of the lnformal Discovery Conference, which must be within twenty (20)
                days of the filing of the Request for lnformal Discovery Conference.

        e. lf the conference is not held wíthin twenty (20) days of the filing of the Request      for
                lnformal Discovery Conference, unless extended by agreement of the parties and the
                Court, then the Request for the tnformal Discovery Conierence shall be deemed to have
                been denied at that time.

4.   lf (a) the Court has denied a conference or (b) one of the time deadlines above has expired
     without the Court having acted or (c)the lnformal Discovery Conference is concluded without
     resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5, The parties hereby further       agree that the time for making a motion to compel or other
     discovery rnotion is tolled from the date of filing of the Request for lnformal Discovery
     Conference until (a) the request is denied ór deemed denied or (b) twenty (20) days after the
     filing of the Request for lnformal Discovery Conference, whichever is earlier, unless extended
     by Order of the Court.

     It is the understanding and intent of the parties that this stipulation shall, for each discovery
     dispute to which it applies, constitute a writing memorializing a "specific later date to which
     the propounding [or demanding or requesting] party and the responding party have agreed in
     writing," within the meaning of Code Civil Procedure sectíons 2030.300(c),2031.320(c), and
     2033.290(c).

6.      Nothing herein will preclude any party from applying ex parte for appropriate relief, including
        an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation               by giving twenty-one (21) days notice of intent to
     terminate the stipulation.

8.      References to "days" mean calendar days, unless otherwise noted. lf the.date for performing
        any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
        for performing that act shall be extended to the next Court day.



LACIV 036 (new)
LASC Approved 04/1      1          STIPULATION       .   DISCOVERY RESOLUTION
For Optional Use                                                                                     Page 2 oÍ 3
              Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 27 of 33

SRORTTIILE:
                                                                        CASE ÑUM8ER:




The following parties stipulate:

Date:

                   (TYPE OR PRINT NAME)                                      NEY FOR PTAINTIFF)
Date:

                   (TYPE OR PRINT NAME)                              (ATTORNEY FOR DEFENDANT)
Date:

                   (I-YPE oR PRIÑTNÃMÐ                                           FOR OEFENDANT)
Date:

                   (TYPE OR PRINT NAME)                                       EY FOR DEFENDANT)
Date:

                        ÕR PRINT NAME)                       (ATTORNEY FOR
Date:

                   (TYPE OR PRINÏ NAME)
Date:

                        OR PRINT NAME)                       (ATTORNEY FOR




L.ACIV 036 (new)
LASC Approved 04/11
For Optional Use
                                   STIPULATION   - DISCOVERY RESOLUTION                           Pâge 3 of 3
                           Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 28 of 33



NÅÀ'Ê   ¡ì¡Ú   ÀNûN,ÊSS OF A'TTOß!,¡SY OR   PÀRIY t,l'l'TIOUT AITõRNËY:                     STA]E BAR I{UMBER                R$eßed lø   ClÈ¡k'6 Ê¡le Slåmp




                     TELÊPfiOll€ NO.l                                        FAX Nô. (Optlonel)l
 E.MÂ}L

SUPE                         COURT OF CALIFORNIA GOUNTY OF LOS ANGELES




                                IN   FORMAL DISCOVERY CONFERENCE
                                       to the                         Resolution        lation of the
          1.         This document relates to:
                                Request for lnformal Discovery Conference
                                Answer to Request for lnformal Discovery Conference
         2.          Deadline for Court to decide on Request:                     (insert date                      10 calendar days following filing of
                     the Request).

         3.          Deadline for Court to hold lnformal Discovery Conference:                                                 (inserl date 20 æleodar
                     days following filing of the Request).

         4.          For a Request for lnformal Discovery Conference, þdgfly describe the nature of the
                     discovery dispute, including the facts and legal arguments at issue. For an Answer to
                     Request for lnformal Discovery Conference, brieflv describe why the Court should deny
                     the requested discovery, including the facts a nd legal arguments at issue.
                 i"*"*"*   ^'-"*
                 !
                 I                                                                                                                                            I
                 !

                                                                                                                                                              1




         LACIV 094 (new)
         LASC Approved 04/1             1
                                                                  INFORMAL DISCOVERY CONFERENCE
         For Optional Use                              (pursuant to the Discovery Resolution Stipulation of the parties)
                   Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 29 of 33




                                                        STATE BÁR NUi'ÊËR                 Reeed€d lor Clerk's FíÎe   Sbnp




S UP ERIO R          co URT OF c A LIFORNIA co U N TY OF            LOS ANG ELES

PLAINTIFF:


UEI-ENIJAN   T:




                  STIPULATION AND ORDER. MOTIONS IN LIMINE


      This stipulation is intended to provide fast and informal resolution of evidentiary
      issues through diligent efforts to define and discuss such issues and limit paperuvork.


      The parties agree that:

      1. At least           days before the final status conference, each party will provide all other
             parties with a list containing a one paragraph explanation of each proposed motion in
                        -
             limine. Each one paragraph explanation must identify the substance of a single proposed
             motion in limine and the grounds for the proposed motion.

      2. The parties       thereafter will meet and confer, either in person or via teleconference or
             videoconference, concerning all proposed motions in limine. ln that meet and confer, the
             parties will determine:

             a.    Whether the parties can stipulate to any of the proposed motions. lf the parties so
                   stipulate, they may file a stipulation and proposed order with the Court.

             b. Whether any of the       proposed motions can be briefed and submitted by means of a
                   short joint statement of issues. For each motion which can be addressed by a short
                   joint statement of issues, a short joint statement of issues must be filed with the Court
                    10 days prior to the final status conference. Each side's portion of the short joint
                   statement of issues may not exceed three pages. The parties will meet and confer to
                   agree on a date and manner for exchanging the parties' respective portions of the
                   short joint statement of issues and the process for filing the short joint statement of
                   issues.

      3. All proposed motions in limine      that are not either the subject of a stipulation or briefed via
             a short joint statement of issues will be briefed and filed in accordance with the California
             Rules of Court and the Los Angeles Superior Court Rules.




      LACIV 07s (new)
      LASC Approved 04/1
      For Optional Use
                            1   STIPULATION AND ORDER               - MOTIONS IN LIMINE                              Page 1 oÍ 2
                Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 30 of 33

 SHORÍ IITLE:
                                                                 CASË ¡¡UMBERT




The following parties stipulate:

Date:
                                                   È
                  (ryPE OR PRTNT                             (ATTORNEY FOR PLAINT|FF)
Date;

                  (TYPE OR PRTNT                            (ATTORN EY FOR DEFENDANT)
Date:

                  (ïYPE OR PRTNT NAME)                      (ATTORNEY FOR DEFENDANT)
Date:

                 (ïYPE                                      (A
Date:

                 (ïYPE OR PRt NT NAME)                  (ATTORNEY FOR
Date:

                 (TYPE OR PRrNT NAME)
Date:

                 (ïYPE OR PRTNT NAME)



THE COURT SO ORDERS.                                                    -)

  Date:
                                                                  JUDICIAL OFFICER




LACIV 075 (new)
LASC Approved 04/1'1        STIPULATION AND ORDER. MOTIONS IN LIMINE                    Page 2 of 2
                    Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 31 of 33




                           Superior Court of California, County of Los Angeles

                                   ALTERNATIVE DISPUTE RESOLUTIO N (AD R)
                                          INFORMATION PACKAGE                                     ;          J]




  THE PTAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPTAINT.


  CROSS-COMÞLAINANTS must serve this ADR information Package on any new parties named to the action
  with the cross-complaint.


What is ADR?
ADR helps people find solutions to their legal disputes wlthout going to trial. The main types of ADR are negotiation,
mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
Dispute Resolution (ODR). These "alternatives" to litigation and trial are described below.


Advantqges ofADR
     ¡     Saves Time: ADR is faster than going to trial.
     ¡     Saves Money: Parties can save on court costs, attorney's fees and witness fees.
     r     Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
     r     Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online


Disadvantages of ADR
     I     Costs: lf the parties do not resolve the¡r dispute, they may have to pay for ADR and litigation and trial.
     o     No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Tvses of ADR:
     1'.   Negotiation; Parties often talk with each other in person, or by phone or online about resolving their case with   a
           settlement agreement instead. of a trial. tf the parties have lawyers, they will negotiate for their clients.

     2.    Mediation: ln mediation, a neutral "mediator" listens to each person's concerns, helps them evaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that     is
           acceptabletoall. Mediatorsdonotdecidetheoutcome.Partiesmaygototrial iftheydecidenottosettle.

                      Mediation may be appropriate when the part¡es
                         ¡ want to work out a solution but need help from a neutral person.
                         ¡ have communication problems or strong emotions that interfere with resolution.
                      Mediation may not be appropriate when the parties
                         . want a public trial and want a judge or jury to decide the outcome.
                         . lack equal bargaining power or have a history of physical/emotional ahuse.
                                                                                                                        LASCl
rASC CIV 271 NEW 03/19
For Mandatory Use
Cal¡forn¡a Rules of Court, rule3.ZzL
                       Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 32 of 33




                                        How to arrange mediation in Los           County
     Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

                 a.    The Civil Mediation Vendor Resource List
                         Partíes may contact these organizations to request a "Resource List Mediation" for reduced-cost or
                                   free (for selected cases) mediation in person orwlth ODR (by pþone or online).

                        ¡     JAMS, lnc.: Case Manager (213) 253-9776 rndawson@iamsadr.com
                        ¡     Mediation Center of Los Angeles: Case Manager: (8331 476-9145 info@mediationlA.orr

                These organizations cannot accept every case and they may decline cases at their discretion.
                   Visit www.lacourt.orgl.{,DR.Res.List for important information and FAQs before.contacting them.
                    NorE: This service is not available for familv law, nrobate or small claims.

                b.     Los Angeles County Dispute Resolution Programs
                       htt ps://wd a cs. lacou ntv.gsv/ prqgranrs/d rol
                              r   Fre€, day- of-tr¡al mediations at the courthouse for small claims, unlawful detainers (evictions)
                                  and, at the Stanley Mosk Courthouse, limited civil. No.appointment needed.
                              o   Free or low-cost mediations before the day of trial for these and other case types.
                              .   For ODR by phone or computer for small claims or unlawful detainer (eviction) cases befare the
                                  day of trial, visit
                                                                                                                  I

                c.     Mediators and ADR and Bar organizations that provide rnediation may be found on the internet.




      3'   Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
           person who decides the outcome. ln "binding" arbitration, the arbitrator's decision is final; there is no right to
           trial. ln "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
           information about arbitration, visit http;/,/yqww"rourts.ca.eov,/programs-adr.htm

     4.    Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
           date. The part¡es and their attorneys meet with a judge or settlement officer who does not make a decision but
           assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a settlement,
           For information about the Court's MSC programs for civìl cases, visit: www.lacou rt.orsldivision/civil /settlement




Los Angeles Superior Court ADR             website: www.lacourt.org/division/civil/settlement
For general information and videos about ADR, visit http:llwww.courts.ca.Eovlprograms-adr.htm




                                                                                                                               LASC2
LASC CrV 271 NEW      03/19
For lvlandatory Use
Cal¡forniir Rules of Coûrt, rule 3.221
                 Case 5:19-cv-08466-EJD Document 1-1 Filed 10/25/19 Page 33 of 33




         Kevin Mahoney (SBN: 235367)
     I

         krnsbenM
 2       Katherine J. Odenbreit (SBN: 1 84619)
         ê ¡ncr h c¡ ney ü?rn ahon e)¡: I aw. net
 -t      MAHONEY LAW GROUP, APC
         249 East Ocean Boulevard, Suite 814
 4
         Long Beach, CA 90802
 5       Telephone No.: (562) 590-5550
         Facsimile No.: (562) 590-8400
 6       Attorneys for Plaintiffs VALENTINA RIFFEL, on behalf of herself and all those similarly
 '7
         situated.

 8
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

 I                                   FOR THE COUNTY OF LOS ANGELES
t0
                                        SPRING STREE,T COURTHOUSE
il       VALENTINA RIFFEL, as an individual, on        Case No.: 19SI'CV28332
         behalf of herself and all persons similarly
t2       situated,                                     CLASS ACTION

l3                      Plaintifl,                               PLAINTIFF'S NOTICE OF DEPOSIT OF
                                                                 JURY FEES
t4
                                                                 Assigned to for all purposes to:
r5
         LINIVERSITY OT.' SOUTHERN                                Hon. Carolyn B. Kuhl
t6
         CALIFORNIA, a California nonprofit                       Dept- 72, Spring Street Courthouse
         corporation; and DOES 1 through 50,
l1       inclusive,                                              Complaint Filed: August 14,2079
                                                                 Trial l)ate:     None Yet Set
lÍi                      Defendants.

t9
         TO THE HONORABLE COURT AND DEFENDANTS:
20

2t               PLEASE TAKE NOTICE that pursuant to Code of Civil Procedure Section 631(b),
22
         Plaintiff VALEN'IINA RIFFEL, has posted the requisite jury fees in the amount of $150.00.
23

         Dated: August 15,2079                               MAHONEY LAW GROUP, APC
24

25


26
                                                   By:
27                                                           Kevin Mahoney,
                                                             Katherine J.             t, Esq
2B
                                                             Attorneys for Plaintiff VALENTINA RIFFEL




                                     P[,AINTIFF'   S   NOTICI OF DËPOSIT OF.ITJRY   þ'ËT,S
